NO. 07-06-0349-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                               OCTOBER 19, 2006
                        ______________________________

                           ALEX M. FLORES, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE
                      _________________________________

           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2005-409540; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                          ON ABATEMENT AND REMAND


      Appellant, Alex Martinez Flores, appeals his conviction for possession of a

controlled substance (cocaine) in an amount less than 200 grams but at least four grams

and sentence of 30 years incarceration in the Institutional Division of the Texas

Department of Criminal Justice. For the reasons stated herein, we abate and remand.


      After a careful examination of the clerk’s record, we are unable to determine the

date sentence was imposed in open court. The judgment indicates that sentence was

imposed on June 15, 2006 and on August 24, 2006. Because the date sentence is
imposed in open court is essential in determining the time in which an appeal may be

perfected, see TEX . R. APP. P. 26.2, we now abate and remand the cause to the trial court

for a determination of the appropriate sentencing date. We direct the trial court clerk to

forward a corrected order which consistently reflects the date sentence was imposed in

open court to the Clerk of this Court in a supplemental clerk’s record by Tuesday,

November 14, 2006.


      It is so ordered.


                                                Per Curiam




Do not publish.




                                            2